Reasons for Allowance
     The following is an examiner's statement of reasons for allowance: 
The reference to Baron et al. (USPUB. 2015/0035248 A1) is the closest prior art to the claimed invention.  However, the prior art neither shows nor teaches a vehicle, comprising: 
a front module including: a front frame portion, a front suspension assembly connected to the front frame portion, at least one front wheel connected to the front frame portion via the front suspension assembly, and at least one front brake assembly operatively connected to the at least one front wheel; 
a rear module selectively moveably connected to the front module, the rear module including: 
a rear frame portion, a rear suspension assembly connected to the rear frame portion, at least one rear wheel connected to the rear frame portion via the rear suspension assembly, and an electric motor assembly supported by the rear frame portion, the electric motor assembly selectively driving the at least one rear wheel; 
a seat; 
a steering assembly disposed forward of the seat, the seat and the steering assembly being connected to one of the front module and the rear module; a mode selector connected to one of the front module and the rear module; 
a battery connected to one of the front module and the rear module, the battery being electrically connected to the electric motor assembly; 
at least one extension assembly connected between the front module and the rear module, the at least one extension assembly being selectively extendible and retractable to provide a selective variation in an overall length of the vehicle; and 
a vehicle control unit supported by one of the front module and the rear module, the vehicle control unit being communicatively connected between the mode selector and the electric motor 
assembly, the vehicle control unit being adapted for:
receiving an indication, via the mode selector, to change the overall length of the vehicle, determining that the at least one front wheel is rotationally locked, and in response to receiving the indication and determining that the at least one front wheel is rotationally locked, causing the electric motor assembly to drive the at least one rear wheel in order to move the rear module relative to the front module (emphasis added), as recited in claim 1.

Claim 20 is allowed because the prior art neither shows nor teaches a method for selectively changing an overall length of a vehicle, the method comprising:
receiving, by a vehicle control unit, from a mode selector, an indication to change the overall length of the vehicle,
the vehicle including a front module and a rear module connected together by at least one extension assembly,
the front module including:
at least one front wheel, and at least one front brake assembly operatively connected to the at least one front wheel;
determining, by the vehicle control unit, that the at least one front wheel is rotationally locked; and
causing, by the vehicle control unit, an electric motor assembly of the rear module to drive at least one rear wheel of the rear module such that the rear module translates relative to the front module (emphasis added).

Claims 2-8, 11, 16-19, 21-24 and 26-30 are allowed because these claims depended on allowable claims 1 and 20, respectively.

         Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anthony H. Winner whose telephone number is (571) 272-6654.  The examiner can normally be reached on Monday-Friday from 10:00 am to 6:30 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Minnah Seoh, can be reached at (571) 270-7778.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information-Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TONY H WINNER/Primary Examiner, Art Unit 3611